Allen, J,
The accident to the plaintiff occurred by reason of his inadvertently stepping too near the end of the running board, in order to reach forward with his broom to clean the *534coupling, which was about six feet farther on. It seems to have been a' pure inadvertence on his part, for which nobody was responsible but himself. He had long been familiar with the position and length of the running board, which was the same as at the time when he entered the defendant’s émployment. The defendant did not owe to the plaintiff any duty to change it. O'Maley v. South Boston Gas Light Co. 158 Mass. 135. The offered proof, that the arrangement was different from that usually furnished in other like establishments, was properly excluded. Exceptions overruled.